Citation Nr: 1610960	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  06-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What rating is warranted for a psychiatric disorder, to include PTSD, from September 7, 2004 to June 7, 2010?

2.  What rating is warranted for a psychiatric disorder, to include PTSD, from September 1, 2010 to January 23, 2012?

3.  What rating is warranted for a psychiatric disorder, to include PTSD from January 24, 2012?

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Portland, Oregon and New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was most recently certified by the RO in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefits Management System.  Accordingly, any future consideration of this Appellant's case must take into consideration the existence of this electronic record.

The case was remanded in August 2012, and the Veteran was afforded an October 2014 Board hearing.  A transcript has been associated with the claim.

The issues have been identified as listed on the title page.

The issues of entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder since January 24, 2012, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Since September 7, 2004, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas.

2.  Save for a period when a temporary total rating was assigned between January 22, and May 31, 2009, manifestations of total occupational and social impairment due to PTSD symptomatology were not shown prior to September 23, 2012.  

3.  The Veteran was in a residential treatment program at a VA Medical Center from February 6, 2007 to March 22, 2007 for PTSD. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD since September 7, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Save for a period when a temporary total rating was assigned between January 22, and May 31, 2009, the criteria for a rating in excess of 70 percent for posttraumatic stress disorder prior to January 23, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411. 

3.  The criteria for entitlement to a temporary total rating under 38 C.F.R. § 4.29 from February 6, 2007 to March 31, 2007 due to residential treatment for a PTSD program were met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.29 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to the issues decided herein.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded a VA examination as recently as January 2012, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  In October 2014 he was afforded the opportunity to present pertinent evidence and testimony before the Board. 

In August 2012, the Board remanded this claim to obtain VA treatment records, which are associated with the Virtual record, and to obtain outstanding Social Security disability records, which the Veteran clarified at his hearing in October 2014 do not exist.  VA has substantially complied with the Board's prior remand with regard to this appeal.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's posttraumatic stress disorder is rated under Diagnostic Code 9411.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

VA has awarded a 50 percent rating for PTSD, effective September 7, 2004 to June 7, 2010, and a 70 percent rating effective from September 1, 2010.  The Veteran contends that he is entitled to higher initial ratings.  The Board observes that the Veteran was awarded a temporary total rating from January 22, 2009 to May 31, 2009, and from June 8, 2010 to August 31, 2010 for hospitalization over 21 days, and these ratings will not be disturbed.  As noted below, the Board is awarding yet another temporary total rating for hospitalization during the relevant time period in 2007.  The Board is considering records through January 23, 2012, which is the date of the most recent VA examination for mental health.  As discussed below, based on assertions of worsening symptomatology, the Veteran's claim is remanded for a more recent VA examination in consideration of what rating is appropriate since January 24, 2012.

VA treatment notes from 2004 show that the Veteran was assessed as having a global assessment of functioning score of 44.  He attended group therapy, including with his wife, and dealt with symptoms to include anger.  

The Veteran was afforded a VA psychological examination in February 2005, wherein, the frequency and severity of psychiatric symptoms were considered to be regular and significant.  The Veteran had impaired social relationships.  The examiner observed the Veteran had memory impairment and average personal hygiene and grooming.  The Veteran exhibited irritability and outbursts of anger; difficulties concentrating; hypervigilance; exaggerated startle response; and difficulty falling and staying asleep.  He also had symptoms and efforts to avoid thoughts, feelings and conversations associated with the trauma; efforts to avoid activities, places and people that aroused recollections of the trauma; markedly diminished participation in significant social and recreational activities; and, feelings of detachment/estrangement from others.  Consequently he was assessed as having a restricted range of affect and a sense of foreshortened future.  The examiner assigned a global assessment of functioning score of 44.  The examiner opined that the Veteran's employment, self-care, and limited social interpersonal relationships were affected by PTSD symptoms. 

Social Security records show that in 2007 the Veteran reported experiencing flashbacks that interrupted his concentration, and anger that interfered with his ability to get along with coworkers.  He reported that his symptoms due to posttraumatic stress disorder were interfering with his work, and had caused him to be hospitalized.  

The Veteran was admitted to the New Jersey Health Care system February 6, 2007 and discharged March 22, 2007 for his PTSD.  VA inpatient treatment records from February and March 2007 show that the Veteran was treated for psychiatric symptoms to include depression, crying spells, anxiety, difficulty remembering, concentrating or making decisions, anger, sleep problems, survivor's guilt, flashbacks, intrusive thoughts, nightmares, isolation, hypervigilance, irritability, crying spells, and withdrawal.  The Veteran experienced a phobia of crowds.  The Veteran's judgment was intact to manage his medical and financial affairs on one occasion, and on another occasion it was characterized as fair to poor.  He attended group therapy sessions.  He had a history of suicidal and homicidal ideation.  The Veteran was separated from his wife.  The Veteran was semi-alert to alert, and aggressive.  His mood was "down" and affect constricted.  His global assessment of functioning scores ranged between 41 and 50.  One examiner noted that it was likely the Veteran's depressive symptoms were related to his PTSD symptoms.  

Under 38 C.F.R. § 38 C.F.R. §4.29, a veteran may be entitled to a temporary total evaluation when the Veteran is hospitalized in excess of 21 days for a service-connected disability.  In the present case, the Veteran was part of a residential program, and participated in treatment for his service-connected PTSD.  Thus, the Board finds that he qualified for a temporary total evaluation under 38 C.F.R. § 4.29 for his February 6, 2007 to March 22, 2007 inpatient PTSD treatment, awarded to the last day of the month following discharge.  

As noted above, the RO previously awarded temporary total evaluations from January 22, 2009 to May 31, 2009 and from June 8, 2010 to August 1, 2010 for temporary hospitalization over 21 days.

The Board has considered the Veteran's symptoms while in the residential program to determine whether they are indicative of total social and occupational impairment as it may relate to his post discharge state.

December 2010 VA treatment note shows that the Veteran was discharged from domiciliary with a global assessment of functioning score of 55.  He experienced intrusive thoughts, nightmares, and general anxiety.  VA treatment notes from 2011 show that the Veteran experienced difficulty sleeping, with nightly nightmares.  He also was irritable, angry, and had a tendency to isolate.  The Veteran was mildly anxious.  He was assessed as having a global assessment of functioning score of 54 in January 2011.  

The Veteran was afforded a VA psychiatric examination on January 23, 2012.  He was diagnosed with posttraumatic stress disorder, depression and substance dependence.  The examiner separately attributed the symptomatology appointed to each diagnosis.  For PTSD, the examiner indicated that the Veteran experienced intrusive thoughts, related nightmares, efforts to avoid thinking about or feelings of stressful military experiences, and a sense of foreshortened future.  The examiner assessed a global assessment of functioning score of 50.  The examiner indicated that there was occupational and social impairment with reduced reliability and productivity.  Socially, the Veteran reported regularly speaking by phone with his brother, and occasional involvement in church.  The PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  Symptoms included anxiety, depressed mood, chronic sleep impairment, impairment of short and long term memory, and inability to establish and maintain effective relationships.  The Veteran was capable of managing his financial affairs.  

The examiner indicated that there were numerous discrepancies in the medical record regarding level of symptomatology, such that it would be mere speculation to determine the Veteran's level of functioning prior to January 2009.  The discrepancies were at least as likely as not the result of substance related memory problems.  The examiner opined that the Veteran was likely unemployable, not because of military related PTSD, but rather due to alcohol/substance abuse and related depression.  The examiner opined that it was more likely than not that the Veteran's substance abuse/dependence and depression accounted for more than 50 percent of the appellant's impaired functioning both currently and prior to January 2009.

January 2012 VA treatment records show that the Veteran was slightly anxious during a home visit by a social worker.  

At his October 2014 Board hearing, the Veteran described his symptomatology, to include difficulty sleeping, depression, panic attacks, and anxiety.  He also reported problems with crowds.  He sought treatment at the VA in Oregon between 2004 and 2007 (although this did not include group or individual therapy for PTSD), and in approximately 2007 he sought treatment at the VA in New Jersey as an inpatient for approximately 45 days.  He also sought treatment at the VA in New York.  The Veteran reported receiving psychiatric treatment from 2009 to 2012 at the VA facility in Montrose, New York, to include group therapy.  In 2014 the Veteran was living with his son in North Carolina, and had not yet reestablished treatment.  The Board observes that as discussed above, VA treatment records are associated with the file.

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which includes difficulties with sleep and concentration, depression, nightmares, intrusive thoughts, irritability, and anxiety.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

Review of the record suggests that the Veteran's relationships are currently limited to phone calls with his brother, as the appellant separated from his wife sometime between 2004 and 2007.  The Veteran repeatedly reported that he was isolated.  The VA examiner in 2005 assessed the Veteran's PTSD symptomatology as regularly occurring and severe.  The Veteran's psychiatric symptoms include sleep problems, nightmares, depression, anxiety, irritability and hypervigilance.  The most recent full examination revealed a global assessment of functioning score of 50, although global assessment of functioning scores as low as 41 to 50 were assessed in 2007, and a global assessment of functioning score of 44 was assessed in 2004.  The Veteran, while employed at the start of the rating period, was noted to be unemployed in more recent treatment records, and most recently reportedly worked at the domiciliary.  Nevertheless, the treatment records reveal that even when he worked the Veteran experienced difficulty with coworkers.  

The Veteran is competent and credible in his reports of PTSD symptomatology.  According to the Veteran, and treatment records, he is impaired due to such symptoms as anger, poor sleep, irritability, and depression.  He has described work difficulty, such as his difficulty getting along with coworkers, due to his PTSD symptomatology, and has reported having no friends or interests outside his immediate family and is isolated.  He has experienced suicidal ideation or homicidal ideation according to his history.  He reported experiencing depression and anxiety.  He has indicated that he is hypervigilant.  The Veteran's mood was anxious and depressed, and his affect was restricted.  

In essence, the Veteran experiences PTSD symptomatology that results in occupational and social impairment with deficiencies in most areas.  The Veteran's own statements establish that he has retained social functioning, as in spite of being isolated he has attended group therapy.  His occupational functioning is impaired in that he has experienced periods of joblessness, although there are indicators that he works at the canteen in the domiciliary.  The Veteran has generally been characterized as capable of managing personal finances, although there was one indication that he may have trouble managing his finances.  The Veteran has been fully oriented on examination. Although the Veteran experienced some variation in PTSD symptomatology, his symptomatology reflects many of the criteria associated with a 70 percent rating.

After considering the totality of the record, the Board finds that the preponderance of the evidence is against a 100 percent rating for PTSD symptomatology characterized by total occupational and social impairment during the entirety of the appeal period.  Nevertheless, the Board finds that although the Veteran experienced some variation in PTSD symptomatology, under the doctrine of reasonable doubt, his symptoms are analogous to those associated with a 70 percent rating for PTSD for the period prior to January 24, 2012.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Further, as discussed above a temporary total evaluation under 38 C.F.R. § 4.29 is awarded for VA inpatient care in excess of 21 days in 2007 for his PTSD.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include experiences with difficulty sleeping, depression, intrusive thoughts, being easily startled, hypervigilance, difficulty concentrating, and being irritable are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Overall, there is an equipoise of the evidence, and resolving reasonable doubt in the Veteran's favor, an initial disability rating of 70 percent for PTSD through January 23, 2012 is warranted; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied where applicable.  38 U.S.C.A. § 5107(b). 

The Board has considered whether to issue additional staged ratings, and finds that under the circumstances, this is not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial 70 percent rating from September 7, 2004 to January 23, 2012, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD since September 1, 2010 is denied.  

Entitlement to a temporary total rating from February 6, 2007 to March 31, 2007 under 38 C.F.R. § 4.29 is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

PTSD since January 24, 2012

At his hearing, the Veteran described how he believed his PTSD had worsened since his examination, which was conducted January 23, 2012.  Specifically, he reported experiencing nightmares more frequently.  The Veteran described difficulty putting things "in the natural reality."  This suggests that his symptoms are worsening since his most recent VA examination.  The Board finds that a more recent VA examination is necessary to adequately evaluate the current level of severity of the Veteran's PTSD.  As such, remand is warranted.

Individual unemployability 

At his hearing, the Veteran reported that he had not worked since 2007 when he was in Eugene, Oregon, and that he collected Social Security benefits based on age alone.  VA treatment notes from 2010 show that the Veteran was in the domiciliary, and on the work program at the canteen.  As such, the Veteran's work history is unclear.  In addition, the claim for a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issue of an increased rating for PTSD, which is being remanded, such that the Board will remand the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, to include a copy of this REMAND and access to Virtual VA and VBMS must be provided to the examiner.

After reviewing the entire record, including any lay and medical statement following the January 23, 2012 VA examination, the examiner is requested to provide an opinion regarding the current severity of the service-connected PTSD.  The examiner should assign a global assessment of functioning score, and discuss how the Veteran's posttraumatic stress disorder impairs him socially and occupationally.  The impact of the PTSD on the appellant's ability to work must be addressed.  The examiner should provide rationale for all opinions expressed.
 
2.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


